TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00693-CV



                                       In re Frank Joseph


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Frank Joseph has filed a petition for writ of mandamus, complaining that the

trial court’s order related to his request for DNA testing was unclear.1 See Tex. R. App. P. 52.

Having reviewed the petition, we deny the petition for writ of mandamus. See id. R. 52.8(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: November 17, 2015




       1
         According to relator’s petition, the trial court erroneously checked next to the “granted”
box and then crossed that out and indicated that the request was instead denied.